The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 24: delete “of a motor” and insert -- of the motor --.


Allowable Subject Matter
Claims 1-6, 8-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art including Goossens et al (2004/0041112) disclose a pressure balanced solenoid.  However, none of the cited prior art teaches the invention as particularly claimed.
The closest prior art, Goosens, teaches an armature and valve member with an axial bore leading to a pressure equalizing space at a single side of the armature. However, Goossens does not teach that “the valve seat is located in an engine block of a motor vehicle and the solenoid valve is screwed in the engine block; wherein the armature and the valve element tappet are connected with each other loosely and angular errors between an armature bearing and the valve seat can be compensated by a compensation movement to fit the valve element collar into the valve seat; and wherein a seal is arranged between the armature and the valve element tappet.”  There is no motivation to modify the device of Goossens as described in independent Claim(s) 1, 13 or 17.  At least the incorporation of these features is not taught or reasonably suggested by the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792. The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753